Exhibit 10.6

FRANKLIN RESOURCES, INC.

2002 UNIVERSAL STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Participant:

Name:

____________________

Address:

____________________

 

 

In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), Franklin Resources, Inc. (the “Company”) recognizes
Participant’s efforts and contributions on behalf of the Company and its
Subsidiaries (as defined in the 2002 Plan) and, as a reward for such efforts and
contributions, has awarded Participant Restricted Stock Units (“Units”) (as
defined in the 2002 Plan) over common stock of the Company subject to the terms
and conditions of the accompanying Restricted Stock Unit Award Agreement (the
“Award Agreement”), this Notice of Restricted Stock Unit Award (the “Notice of
Award” and together with the Award Agreement, the “Award”) and the 2002 Plan, as
follows:

 

 

Award Number

 

 

 

Award Date

 

 

Total Number of Units Awarded

 

 

Subject to Participant’s Continuous Status as an Employee (as defined in the
2002 Plan) of the Company or any of its Subsidiaries and other limitations set
forth in the Award and the 2002 Plan, the Units shall vest in accordance with
the following schedule:

 

Vesting Schedule

Number of Units

 

[_________________]

[___________________]

Participant acknowledges and agrees that the Units subject to this Award shall
vest only by Participant’s Continuous Status as an Employee of the Company or
any of its Subsidiaries, and that such status is at the will of the Company or
the applicable Subsidiary (not through the act of being hired, being granted
this Award or acquiring Units hereunder). Participant further acknowledges and
agrees that nothing in this Award nor in the 2002 Plan, which is incorporated
herein by this reference, affects the Company’s, or a Subsidiary’s, right to
terminate, or to change the terms of, Participant’s employment at any time, with
or without cause.

Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Company’s shares. Participant further acknowledges and agrees that,
prior to the sale of any shares acquired under this Award, it is Participant’s
responsibility to determine whether or not such sale of shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.

 

1

 



 

 

Participant understands that the Award is subject to Participant’s consent to
access, and acknowledgement of having accessed, the 2002 Plan prospectus in
connection with the Form S-8 registration statement for the 2002 Plan, any
updates thereto, the 2002 Plan, the Award Agreement and this Notice of Award
(collectively, the “2002 Plan Documents”) in electronic form through the People
Page on the Company’s Intranet. By signing below, Participant hereby: (i)
consents to access electronic copies (instead of receiving paper copies) of the
2002 Plan Documents via the Company’s Intranet; (ii) represents that Participant
has access to the Company’s Intranet; (iii) acknowledges receipt of electronic
copies, or that Participant is already in possession of paper copies, of the
2002 Plan Documents and the Company’s most recent annual report to stockholders;
(iv) acknowledges that Participant is familiar with and has accepted the Award
subject to the terms and provisions of the 2002 Plan Documents; and (v) consents
to access and receive in the future electronic copies via the Company’s Intranet
or otherwise of all documents made a part of, or incorporated by reference into,
the 2002 Plan Documents in the future as well as any other reports, proxy
statements and other communications distributed in the future to security
holders of the Company generally.

 

Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company’s most recent annual report to stockholders or any other documents
described in the preceding paragraph by requesting them from Stock
Administration at the Company, One Franklin Parkway, San Mateo, CA 94403-1906.
Telephone (650) 525-8037. Participant may also withdraw Participant’s consent to
receive any or all documents electronically by notifying Stock Administration at
the above address in writing.

 

In the event of Participant’s death, Participant hereby designates the following
as Participant’s beneficiary(ies) to receive all payments and shares due to
Participant pursuant to this Award. Please note that this designation applies
only to this Award and not to any prior awards or grants under the 2002 Plan.
This designation shall be binding upon the executors, administrators, heirs,
successors and transferees of Participant only in jurisdictions where such
beneficiary designations are enforceable under local law.

NAME: (Please print):

______________________________________________

 

(First)  

(Middle)  

(Last)

 

 

SSN/SIN/National Tax ID:

___________________________________________

 

ADDRESS:

___________________________________________

 

___________________________________________

(Please include Country and Zip/Postal Code)

 

 

TELEPHONE NO.:

___________________________________________

 

(Please include Country and/or Area Code)

 

 

RELATIONSHIP:

___________________________________________

 

PERCENTAGE:

___________________________________________

 

 

(Enter the % Participant wishes the beneficiary(ies) to receive)



 

2

 



 

 

By Participant’s electronic signature and by the signature of the Company’s
representative below, Participant and the Company agree that the Award is
granted under and governed by the terms and conditions of the 2002 Plan, this
Notice of Award and the Award Agreement.

 

 

PARTICIPANT:

FRANKLIN RESOURCES, INC.

 

 

 

__________________________________

Participant’s Name

By:  ________________

Title:  _______________

 

 

 

Notice for residents of the EU: This Notice of Award and accompanying documents
do not constitute a prospectus prepared in accordance with the EU Prospectus
Directive 2003/71/EC (“the Directive”). The Company takes the position that the
Units are not “transferable securities” as defined in Article 2(1)(a) of the
Directive. Further, the employee pays no consideration to acquire the shares of
common stock of the Company under the Award. In the event that this Award is
within the scope of the Directive, the offer of the Award and shares under the
Award is made in reliance on an employee share exemption from the obligation to
file a prospectus in accordance with Article 4(1)(e) of the Directive because
the Company’s common stock is listed on the London Stock Exchange. Accordingly,
no prospectus or other document has been prepared and filed with the UK
Financial Services Authority or any other regulator in the European Union in
relation to the offer of the Award and shares under the Award.

 

 

3

 



 

FRANKLIN RESOURCES, INC.

2002 UNIVERSAL STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement, together with any Appendix(es)
attached hereto (hereinafter, collectively, the “Agreement”), is made as of the
Award Date set forth in the Notice of Restricted Stock Unit Award (the “Notice
of Award”) between Franklin Resources, Inc. (the “Company”) and the Participant
named therein (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of Restricted Stock Units (as defined in the 2002 Plan)
(“Units”) to eligible individuals in connection with the performance of services
for the Company and its Subsidiaries, as defined in the 2002 Plan, which is
incorporated herein by this reference (capitalized terms used but not defined in
this Agreement have the same meaning as set forth in the 2002 Plan or the Notice
of Award, as applicable); and

 

WHEREAS, the Company recognizes the efforts and contributions of Participant on
behalf of the Company and its Subsidiaries and, as a reward for such efforts and
contributions, has determined to pay Participant an award in Units provided for
in this Agreement and the Notice of Award to Participant, subject to certain
restrictions;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

 

1.            Restricted Stock Unit Award. The Company is issuing to Participant
Units as set forth in the Notice of Award, subject to the rights of and
limitations on Participant as owner thereof as set forth in this Agreement.

 

2.

Transfer Restriction.

 

(a)                 Units may not be transferred by Participant in any manner
other than by will or by the laws of descent and distribution. Notwithstanding
the foregoing, Participant may designate a beneficiary of Units in the event of
Participant’s death on the beneficiary designation form included in the Notice
of Award. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of Participant.

 

(b)                 Participant acknowledges that, from time to time, the
Company may be in a “Blackout Period” and/or subject to applicable securities
laws that could subject Participant to liability for engaging in any transaction
involving the sale of the Company’s shares. Participant further acknowledges and
agrees that, prior to the sale of any shares acquired under this Award, it is
Participant’s responsibility to determine whether or not such sale of shares
will subject Participant to liability under insider trading rules or other
applicable securities laws.

 



 

1

 



 

 

3.

Vesting.

 

(a)                 Units shall become vested in accordance with the Vesting
Schedule in the Notice of Award so long as Participant maintains a Continuous
Status as an Employee of the Company or a Subsidiary.

 

(b)                 If Participant ceases to maintain a Continuous Status as an
Employee of the Company or any of its Subsidiaries for any reason other than
death or disability (as described in subparagraph (c)), all Units to the extent
not yet vested under subparagraph (a) on the date Participant ceases to be an
employee shall be forfeited by Participant without payment of any consideration
to Participant therefor. Any Units so forfeited shall be canceled and any shares
considered issuable pursuant to such Units, if applicable, shall be returned to
the status of authorized but unissued shares, to be held for future
distributions under the Company’s 2002 Plan.

 

(c)                 If Participant dies or in the event of termination of
Participant’s Continuous Status as an Employee as a result of disability (as
determined by the Board in accordance with the policies of the Company) while an
employee of the Company or any of its Subsidiaries, Units awarded hereunder
shall become fully vested as of the date of death or termination of employment
on account of such disability. Unless changed by the Board, “disability” means
that Participant ceases to be an employee on account of permanent and total
disability as a result of which Participant shall be eligible for payments under
the Company’s long-term disability policy.

 

4.                 Conversion of Units and Issuance of Shares. Upon each vesting
date, one share of common stock (“Stock”) shall be issuable for each Unit that
vests on such date, subject to the terms and provisions of the 2002 Plan, the
Notice of Award and this Agreement. Upon satisfaction of any required tax or
other withholding obligations as set forth in paragraph 6 of this Agreement, the
shares of Stock will be issued to Participant (as evidenced by the appropriate
entry in the books of the Company or a duly authorized transfer agent of the
Company) as soon as practicable after the vesting date, but in any event, within
the period ending on the later to occur of the date that is two and a half (2½)
months from the end of (i) Participant’s tax year that includes the applicable
vesting date, or (ii) the Company’s tax year that includes the applicable
vesting date. Any fractional Unit remaining after all Units under this Award are
fully vested shall be discarded and shall not be converted into a fractional
share of Stock. Notwithstanding the above, the Company may, in its discretion,
pay to Participant all or a portion of any vested Units in cash in an amount
equal to the shares of Stock, less any tax or other withholding obligations set
forth in paragraph 6 of this Agreement.

 

5.                 Right to Shares. Participant shall not have any right in, to
or with respect to any of the shares of Stock (including any voting rights or
rights with respect to dividends paid on the Stock) issuable for a Unit under
the Award until the Award is settled by the issuance of such shares of Stock to
Participant.

 

6.

Withholding of Taxes.

 

(a)               General. Participant is ultimately liable and responsible for
all taxes owed by Participant in connection with Units awarded, regardless of
any action the Company or any of its Subsidiaries takes with respect to any tax
withholding obligations that arise in connection with Units awarded. Neither the
Company nor any of its Subsidiaries makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of Units awarded

 

2

 



 

or the subsequent sale of any of the shares of Stock. The Company and its
Subsidiaries do not commit and are under no obligation to structure the Award to
reduce or eliminate Participant’s tax liability.

 

(b)               Payment of Withholding Taxes. Prior to any event in connection
with Units awarded (e.g., vesting) that the Company determines may result in any
tax withholding obligation, whether United States federal, state or local taxes
and including any employment tax obligation (the “Tax Withholding Obligation”),
Participant must arrange for the satisfaction of such Tax Withholding Obligation
in a manner acceptable to the Company, including by means of one of the
following methods:

(i)                By Share Withholding. Unless Participant determines to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (iii) below, Participant authorizes the Company (in the exercise of its
sole discretion) to withhold from those shares of Stock issuable to Participant
the whole number of shares sufficient to satisfy the Tax Withholding Obligation,
provided that the Company shall withhold only the amount of shares necessary to
satisfy the minimum applicable Tax Withholding Obligation. Share withholding
will result in issuance of a lower number of shares of Stock to Participant.
Share withholding will generally be used to satisfy the tax liability of
individuals subject to the short-swing profit restrictions of Section 16(b) of
the Securities Exchange Act of 1934, as amended.

 

(ii)               By Sale of Shares. Unless Participant determines to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Award constitutes Participant’s instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant’s behalf a whole number of shares from those
shares of Stock issuable to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the minimum
applicable Tax Withholding Obligation. Such shares will be sold on the day such
Tax Withholding Obligation arises (e.g., a vesting date) or as soon thereafter
as practicable. Participant will be responsible for all broker’s fees and other
costs of sale, and Participant agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale. To the
extent the proceeds of such sale exceed the minimum Tax Withholding Obligation,
the Company agrees to pay such excess in cash to Participant. Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the minimum Tax Withholding Obligation.
Accordingly, Participant agrees to pay to the Company or any of its Subsidiaries
as soon as practicable, including through additional payroll withholding, any
amount of the minimum Tax Withholding Obligation that is not satisfied by the
sale of shares described above.

 

(iii)              By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days (or such fewer number of days as determined by the
Committee or its designee) before any Tax Withholding Obligation arises (e.g., a
vesting date), Participant may elect to satisfy the Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the Committee
or its designee.

 

7.                 Successors. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns. Nothing contained in the 2002
Plan, the Notice of Award or this Agreement shall be interpreted as imposing any

 

3

 



 

liability on the Company or the Committee in favor of Participant or any
purchaser or other transferee of Units or shares of Stock with respect to any
loss, cost or expense which such Participant, purchaser or other transferee may
incur in connection with, or arising out of any transaction involving, any Units
or shares of Stock subject to the 2002 Plan, the Notice of Award or this
Agreement.

 

8.                 No Compensation Deferrals. None of the 2002 Plan, the Notice
of Award and this Agreement are intended to provide for an elective deferral of
compensation that would be subject to Section 409A (“Section 409A”) of the
United States Internal Revenue Code of 1986, as amended. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the 2002 Plan, the Notice of Award
and/or this Agreement to ensure that no awards (including, without limitation,
the Units) become subject to the requirements of Section 409A, provided,
however, that the Company makes no representation that the Units are not subject
to Section 409A nor makes any undertaking to preclude Section 409A from applying
to the Units.

 

9.                 Integration. The terms of the 2002 Plan, the Notice of Award
and this Agreement are intended by the Company and Participant to be the final
expression of their agreement with respect to Units and may not be contradicted
by evidence of any prior or contemporaneous agreement. The Company and
Participant further intend that the 2002 Plan, the Notice of Award and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the 2002 Plan, the
Notice of Award or this Agreement. Accordingly, the 2002 Plan, the Notice of
Award and this Agreement contain the entire understanding between the parties
and supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.

 

10.                 Waivers. Any failure to enforce any terms or conditions of
the 2002 Plan, the Notice of Award or this Agreement by the Company or by
Participant shall not be deemed a waiver of that term or condition, nor shall
any waiver or relinquishment of any right or power for all or any other times.

 

11.                 Severability of Provisions. If any provision of the 2002
Plan, the Notice of Award or this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision thereof; and the 2002 Plan, the Notice of Award and this Agreement
shall be construed and enforced as if none of them included such provision.

 

12.                 Committee Decisions Conclusive. All decisions of the
Committee arising under the 2002 Plan, the Notice of Award or this Agreement
shall be conclusive.

 

13.                 Mandatory Arbitration. To the extent permitted by law, any
dispute arising out of or relating to the 2002 Plan, the Notice of Award and
this Agreement, including the meaning or interpretation thereof, shall be
resolved solely by arbitration before an arbitrator selected in accordance with
the rules of the American Arbitration Association. The location for the
arbitration shall be in the county or comparable jurisdiction of Participant’s
employment. Judgment on the award rendered may be entered in any court having
jurisdiction. Each party shall pay an equal share of the arbitrator’s fees. All
statutes of limitation which would otherwise be applicable shall apply to any
arbitration proceeding under this paragraph. The provisions of this paragraph
are intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to the 2002 Plan,
the Notice of Award and this Agreement. The arbitrator who hears and decides any
dispute shall have jurisdiction and authority only to award compensatory damages
to make whole a person or entity sustaining foreseeable economic damages, and
shall not have jurisdiction and authority to make any other

 

4

 



 

award of any type, including without limitation, punitive damages, unforeseeable
economic damage, damages for pain, suffering or emotional distress, or any other
kind or form of damages. The remedy, if any, awarded by the arbitrator shall be
the sole and exclusive remedy for any dispute which is subject to arbitration
under this paragraph.

 

14.                 Delaware Law. The 2002 Plan, the Notice of Award and this
Agreement shall be construed and enforced according to the laws of the State of
Delaware to the extent not preempted by the federal laws of the United States of
America.

 

END OF AGREEMENT

 

 

5

 

 

 